Title: Aaron Burr to William P. Van Ness, [9 July 1804]
From: Burr, Aaron
To: Van Ness, William P.



[New York, July 9, 1804]

I should with regret pass over another Day. It is left however to your discretion. If the Fort is agreed on, it will [be] impossible to make an early business without fatigue. What you shall do will be satisfactory to me—except an early Morning hour. I have no predilection for time. From 7 to 12 is the least pleasant—but anything so we but get on.

If you go out, leave a line for me with your servant saying when I shall see, or hear from, you.

9 July


I don’t see the necessity of his presence in order to ultimate arrangements. He has confided this Matter to P——.
H——k is enough, & even that unnecessary.

